                Case 3:18-cv-02615-AGT Document 211 Filed 03/02/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA


REVISED COURT TRIAL MINUTE ORDER

Case No. 18‐cv‐02615‐AGT            Case Name: Botta v. Pricewaterhouse Coopers LLP, et al.

Date: Tuesday, March 2, 2021                Time: 8:31 AM – 1:35 PM



The Honorable Alex G. Tse

Clerk: Stephen Ybarra                       Court Reporter(s): Debra Pas / Jo Ann Bryce

COUNSEL FOR PLTF:                           COUNSEL FOR DEFT:

Alex Cabeceiras and Ingrid Evans            Moez Kaba and John Hueston

Trial Began: February 22, 2021              Further Trial: March 3, 2021

Trial Motions Heard:                                       Disposition

1.

2.

3.

Other Notes:

Plaintiff calls Umit Ozdemir as witness and direct examination and cross examination are conducted. Plaintiff
calls Tye Thorson as witness and direct examination, cross examination, and redirect are conducted. Plaintiff
calls Marco Botta as witness and direct examination, cross examination and redirect are conducted. Defendant
calls Kevin Healy and direct examination is conducted. Court adjourned until 3/3/21 at 8:30 AM.



Admitted Exhibits:

Plaintiff’s Exhibit Nos. 210, 213, 214, Defense Exhibit Nos. 1089, 1173, 1274, 1259, 1280, 1283, 1299, 1317
(with attachments), 1330 (with attachments), 1589, 1678 and DOC No. 2044 , and Joint Exhibit Nos. 8,9, 11,
15, and 16
